Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered April 5, 1991, which revoked defendant’s probation and imposed a sentence of imprisonment.
Having reviewed the record in this case, we agree with defense counsel that there are no nonfrivolous issues which could be raised on this appeal. Consequently, the judgment should be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AB2d 887).
Mikoll, J. P., Yesawich Jr., Mercure, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.